       Case: 1:19-cv-00580-DAP Doc #: 14 Filed: 06/21/19 1 of 8. PageID #: 108




                               IN THE UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

BOILING CRAB FRANCHISE CO., LLC,                      )    CASE NO.: 1:19-cv-0580
                                                      )
                                   Plaintiff,         )    JUDGE DAN A. POLSTER
         v.                                           )    PLAINTIFF’S RULE 26(a)
                                                      )    INITIAL DISCLOSURES
BOILING SEAFOOD LLC, et al.                           )
                                                      )
                                   Defendants.        )
                                                      )



         Pursuant to Rule 26(a) of the Federal Rules of Civil Procedure, plaintiff, Boiling Crab

Franchise Co., LLC (“The Boiling Crab” or “Plaintiff ”), hereby provides these Initial

Disclosures to defendants Boiling Seafood LLC, Boiling Seafood Crawfish LLC, and Boiling

Seafood NY LLC (collectively, “Defendants”).

         Plaintiff makes these Initial Disclosures as required under the Federal Rules and without
waiving any claims available to Plaintiff. These Initial Disclosures are based on information

available to Plaintiff at this time. Plaintiff reserves the right to amend and supplement these

disclosures as necessary during the course of discovery. The information herein is provided

without any admission of the relevance or admissibility of particular information for any specific

purpose, and without waiver of attorney-client privilege, work-product immunity, or any other

privilege or immunity. Plaintiff reserves their right to object to the admissibility of any disclosed

information set forth below.




                                                  1
4824-9423-3754v.1 0095014-000082
       Case: 1:19-cv-00580-DAP Doc #: 14 Filed: 06/21/19 2 of 8. PageID #: 109




    A. PERSONS WITH KNOWLEDGE

         Plaintiff identifies the following individuals currently known to Plaintiff as likely to have

knowledge of discoverable information that Plaintiff may use to support its claims based upon

investigation and presently available information:

Name                               Categories of Information             Address

Dada Ngo – Founder,                Information related to all of the     c/o Davis Wright Tremaine LLP
CEO and President,                 claims at issue in this litigation,   1300 SW 5th Ave., Suite 2400
The Boiling Crab                   including but not limited to:         Portland, Oregon, 97201
                                   - Plaintiff’s rights in its THE
                                     BOILING CRAB marks,
                                     including without limitation the
                                     selection, adoption, first use,
                                     registration and continuous use
                                     of Plaintiff’s marks.
                                   - Plaintiff’s ownership and use of
                                     the <theboilingcrab.com>
                                     domain name.
                                   - Plaintiff’s provision of
                                     restaurant services under
                                     Plaintiff’s marks.
                                   - The inherent and commercial
                                     strength of Plaintiff’s THE
                                     BOILING CRAB marks.
                                   - Plaintiff’s advertising and
                                     promotion of restaurant services
                                     under Plaintiff’s THE
                                     BOILING CRAB marks.
                                   - The trade channels and target
                                     consumers for the restaurant
                                     services offered under
                                     Plaintiff’s marks.
                                   - The similarity in the marks,
                                     logos, and trade dress used by
                                     Defendants in providing
                                     restaurant services and the
                                     marks, logos and trade dress
                                     used by Plaintiff in providing
                                     restaurant services.
                                   - The harm to Plaintiff caused by
                                     Defendants’ conduct.
Sinh Nguyen –                      Information related to all of the     c/o Davis Wright Tremaine LLP
Founder, Chief                     claims at issue in this litigation,   1300 SW 5th Ave., Suite 2400
Financial Officer, The             including but not limited to:         Portland, Oregon, 97201
Boiling Crab                        - Plaintiff’s rights in its THE
                                      BOILING CRAB marks,
                                      including without limitation the

                                                           2
4824-9423-3754v.1 0095014-000082
       Case: 1:19-cv-00580-DAP Doc #: 14 Filed: 06/21/19 3 of 8. PageID #: 110



                                       selection, adoption, first use,
                                       registration and continuous use
                                       of Plaintiff’s marks.
                                   -   Plaintiff’s ownership and use of
                                       the <theboilingcrab.com>
                                       domain name.
                                   -   Plaintiff’s provision of
                                       restaurant services under
                                       Plaintiff’s marks.
                                   -   The inherent and commercial
                                       strength of Plaintiff’s THE
                                       BOILING CRAB marks.
                                   -   Plaintiff’s advertising and
                                       promotion of restaurant services
                                       under Plaintiff’s THE
                                       BOILING CRAB marks.
                                   -   The trade channels and target
                                       consumers for the restaurant
                                       services offered under
                                       Plaintiff’s marks.
                                   -   The similarity in the marks,
                                       logos, and trade dress used by
                                       Defendants in providing
                                       restaurant services and the
                                       marks, logos and trade dress
                                       used by Plaintiff in providing
                                       restaurant services.
                                   -   The harm to Plaintiff caused by
                                       Defendants’ conduct.
David Nguyen – VP of               Information related to all of the      c/o Davis Wright Tremaine LLP
Operations, The                    claims at issue in this litigation,    1300 SW 5th Ave., Suite 2400
Boiling Crab                       including but not limited to:          Portland, Oregon, 97201
                                    - Plaintiff’s provision of
                                      restaurant services under
                                      Plaintiff’s marks.
                                    - The inherent and commercial
                                      strength of Plaintiff’s THE
                                      BOILING CRAB marks.
                                    - Plaintiff’s advertising and
                                      promotion of restaurant services
                                      under Plaintiff’s THE
                                      BOILING CRAB marks.
                                    - The trade channels and target
                                      consumers for the restaurant
                                      services offered under
                                      Plaintiff’s marks.
                                    - The similarity in the marks,
                                      logos, and trade dress used by
                                      Defendants in providing
                                      restaurant services and the
                                      marks, logos and trade dress
                                      used by Plaintiff in providing


                                                          3
4824-9423-3754v.1 0095014-000082
       Case: 1:19-cv-00580-DAP Doc #: 14 Filed: 06/21/19 4 of 8. PageID #: 111



                                     restaurant services.
                                   - The harm to Plaintiff caused by
                                     Defendants’ conduct.
William Kilmer –                   Information related to all of the   c/o Davis Wright Tremaine LLP
Controller, The Boiling            claims at issue in this litigation, 1300 SW 5th Ave., Suite 2400
Crab                               including but not limited to:       Portland, Oregon, 97201
                                    - Plaintiff’s provision of
                                      restaurant services under
                                      Plaintiff’s marks.
                                    - The inherent and commercial
                                      strength of Plaintiff’s THE
                                      BOILING CRAB marks.
                                    - Plaintiff’s advertising and
                                      promotion of restaurant services
                                      under Plaintiff’s THE
                                      BOILING CRAB marks.
                                    - The trade channels and target
                                      consumers for the restaurant
                                      services offered under
                                      Plaintiff’s marks.
                                    - The similarity in the marks,
                                      logos, and trade dress used by
                                      Defendants in providing
                                      restaurant services and the
                                      marks, logos and trade dress
                                      used by Plaintiff in providing
                                      restaurant services.
                                    - The harm to Plaintiff caused by
                                      Defendants’ conduct.
Emily Lin                          On information and belief, Emily     Upon information and belief,
                                   Lin is a principal of Defendants     Emily Lin can be reached
                                   and is likely to have discoverable   through Defendants’ counsel.
                                   information to all of the claims
                                   and defenses at issue in this
                                   litigation
Weixin Lin                         On information and belief, Emily     Upon information and belief,
                                   Lin is a principal of Defendants     Emily Lin can be reached
                                   and is likely to have discoverable   through Defendants’ counsel
                                   information to all of the claims
                                   and defenses at issue in this
                                   litigation

         Any contact with a disclosed individual from the Plaintiff shall be through the Plaintiff’s

counsel, Davis Wright Tremaine LLP, 1300 SW 5th Avenue, Suite 2400, Portland, Oregon,

97201 and Walter Haverfield, The Tower at Erieview, 1301 East 9th Street, Suite 3500,




                                                         4
4824-9423-3754v.1 0095014-000082
       Case: 1:19-cv-00580-DAP Doc #: 14 Filed: 06/21/19 5 of 8. PageID #: 112




Cleveland, Ohio 44114. Plaintiff reserves the right to supplement and/or amend the foregoing

disclosure of individuals should any additional information become available.

    B. DESCRIPTION OF DOCUMENTS

         Based upon current information, Plaintiff may use documents within the following

categories of documents, data compilations, and other tangible things, in support of its claims, to

the extent that any such documents exist and are within the Plaintiff’s possession, custody, and

control. Plaintiff provides this listing without any concession, agreement, admission, or waiver

of any ultimate determination of relevance, admissibility, or discoverability of particular

documents or information for any purpose (particularly at this early stage of the case), and

without waiver of any attorney-client privilege, work product immunity, or any other privilege or

immunity.

         a. Plaintiff’s pleaded federal trademark registrations.

         b. Documents related to the sale, marketing and franchising of Plaintiff’s restaurant

              services under Plaintiff’s THE BOILING CRAB marks.

         c. Samples of menus, signage, advertising and promotional materials for Plaintiff’s

              restaurant services bearing Plaintiff’s marks.

         d. Samples of third party press coverage and reviews evidencing the renown and

              reputation of Plaintiff’s THE BOILING CRAB marks.
         e. Representative documents showing Plaintiff’s use of the infringing marks with

              restaurant services.

         f. Pre-suit communications between representatives of Plaintiff and Defendants

              concerning Defendants’ infringement.

         g. Defendants’ federal trademark applications.

         Documents and materials in Plaintiff’s possession, custody, or control are located at

Plaintiff’s headquarters in Garden Grove, California or the offices of Defendants’ counsel, Davis

Wright Tremaine LLP, 1300 SW 5th Avenue, Suite 2400, Portland, OR 97201, or Walter
Haverfield, The Tower at Erieview, 1301 East 9th Street, Suite 3500, Cleveland, Ohio 44114.

                                                    5
4824-9423-3754v.1 0095014-000082
       Case: 1:19-cv-00580-DAP Doc #: 14 Filed: 06/21/19 6 of 8. PageID #: 113




Plaintiff’s disclosure is based upon investigation and currently available information. Plaintiff

reserves the right to identify additional categories of documents.

    C. COMPUTATION OF DAMAGES

         Plaintiff has at least three separate categories of damages: (1) damages for trademark

infringement and false designation of origin under the Lanham Act and common law in the form

of lost franchise fees and a reasonable royalty; (2) Defendants’ profits earned through trademark

infringement; and (3) an award for corrective advertising to dispel any market confusion that

may have occurred. Plaintiff is not yet able to compute these damages with exactitude as the

computation depends on information not in its possession, including Defendants’ sales and

revenues.

         However, Plaintiff contends that a reasonable royalty would be calculated based on

Plaintiff’s current fees and royalties for franchised locations that are licensed to use Plaintiff’s

THE BOILING CRAB marks. These fees and royalties include but are not limited to: (i) an

initial franchise fee of $39,500 for the first location and $31,600 for each subsequent location;

(ii) a royalty fee of 5% of gross sales;1 and (iii) a marketing fee of 0.5% of gross sales. Based on

Defendants’ operation of, or publicly announces plans to operate, three restaurant locations under

the infringing marks, Plaintiff preliminarily estimates that its reasonable royalty damages are in

an amount of at least $150,000. Plaintiff preliminarily estimates its damages to undertake
corrective advertising to be at least $25,000. Once Plaintiff is able to conduct discovery and seek

expert assistance, Plaintiff will be able to compute its damages with greater precision.




1
  “Gross sales” are measured by the aggregate of all revenue and income from operating the location, including the
actual proceeds received from all sales of food, beverages or other goods, merchandise or services, whether payment
is in cash, by credit card, gift cards, or other generally accepted form of payment. Gross sales also include all
proceeds from any business interruption insurance, revenue from the sale of menu items to employees, and the value
of products and services bought by customers by redeeming authorized gift cards should we introduce a gift card
program in the future.

                                                        6
4824-9423-3754v.1 0095014-000082
       Case: 1:19-cv-00580-DAP Doc #: 14 Filed: 06/21/19 7 of 8. PageID #: 114




    D. INSURANCE AGREEMENTS

         Plaintiff is not aware of any insurance agreement relevant to this matter.


Date: June 19, 2019

                                               /s Steven E. Klein/
                                              Steven E. Klein (pro hac vice)
                                              Email: stevenklein@dwt.com
                                              DAVIS WRIGHT TREMAINE LLP
                                              1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                              Telephone: (503) 241-2300
                                              Facsimile: (503) 778-5299

                                              Mark I. Wallach (Reg. No. 0010948)
                                              Email: mwallach@walterhav.com
                                              Direct Dial: 216-928-2939
                                              John N. Neal (Reg. No. 0075355)
                                              Email: jneal@walterhav.com
                                              Direct Dial: 216-619-7866
                                              WALTER | HAVERFIELD LLP
                                              The Tower at Erieview
                                              1301 East 9th Street, Suite 3500
                                              Cleveland, Ohio 44114
                                              Phone: 216-781-1212/Fax: 216-575-0911

                                              Attorneys for Boiling Crab Franchise Co., LLC




                                                  7
4824-9423-3754v.1 0095014-000082
       Case: 1:19-cv-00580-DAP Doc #: 14 Filed: 06/21/19 8 of 8. PageID #: 115



                                   CERTIFICATE OF SERVICE

         I hereby certify that on June 19, 2019, I caused a true and correct copy of the foregoing to

be served upon the following via email:


                                           Mark B. Cohn
                                              Ste. 309
                                        2500 Airport Road, S
                                          Naples, FL 34112
                                           239-450-2019
                                   Email: mark@markcohnlaw.com

                                      Attorney for Defendants

Dated this 19th day of June, 2019.


                                                /s Steven E. Klein
                                                Steven E. Klein




                                                  8
4824-9423-3754v.1 0095014-000082
